April 19, 2012 William H. Thompson Accounting Branch Chief Securities and Exchange Commission 100 F. St. NE Washington, D.C. 20549 Dear Mr. Thompson, The Management of Voice Assist, Inc. acknowledges that the company is responsible for the adequacy and accuracy of the disclosure in our filings with the SEC. We understand that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings. We also understand that Voice Assist may not assert staff comments as a defense in any proceeding initiated by the Commission or any other person under the federal securities laws of the United States. Sincerely, /S/Michael Metcalf Michael Metcalf Chief Executive Officer 2 South Pointe Dr. Suite 100, Lake Forest, CA
